DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/07/2020 has been entered.  Claims 1, 5, 8-12 and 15-16 have been amended. Claims 6-7 and 13-14 have been canceled.  Claims 2-4 and 17-30 were previously cancelled.  Accordingly, claims 1, 5, 8-12, and 15-16 are currently pending in the application.  
Applicant's amendments to claims 1 and 11 have overcome the claim objections previously set forth in the Office Action mailed 05/11/2020.  Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Steiner (US 2013/0327917 - of record) in view of Jacker (US 2015/0028523 - of record) previously set forth in the Office Action mailed 05/11/2020.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Dorchak on 01/11/2021.
The application has been amended as follows: 
Claim 1: A 3D printing device comprising: 
at least one printing head unit; 
at least one feed device, which is configured, in at least one operating state, for feeding a printing material to the at least one printing head unit; 

an active cooling unit configured for actively cooling 
at least one surface heating unit disposed opposite the at least one printing baseplate; 
a local heating unit configured, in one operating state, for partially heating a printed object before imprinting of a further laver by the at least one printing head unit; and 
a drying unit configured for drying [[a]]the printing material before the printing material is fed to the printing head unit; 
wherein the at least one printing head unit is configured, in at least one operating state, for melting [[a]]the printing material formed, at least in part, by a high-performance plastic;
wherein printing takes place during a printing process;
wherein said at least one surface heating unit is configured for heating, at least in part, a printed object disposed on the at least one printing baseplate, from a direction that differs from the at least one printing baseplate;
wherein the at least one printing baseplate and the at least one surface heating unit are structured to be moveable relative to
wherein the at least one feed device is configured for feeding the printing material, in the form of a filament, to the at least one printing head unit;
wherein the at least one feed device has at least one transport element, which is configured, in at least one operating state, for moving the printing materials at a defined advancing speed;
wherein the basic unit has at least one cooling device, which is configured for active cooling of the at least one printing baseplate; and 

hot [[E]]end removable separately from the basic body.
Claim 8: In line 2, “the sensor unit” should read --the at least one sensor unit--.
Claim 9: In line 2, “the sensor unit” should read --the at least one sensor unit--.

Reasons for Allowance
Claims 1, 5, 8-12, and 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 16, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a 3D printing device and a 3D printer, as instantly claimed is that while the prior art Steiner (US 2013/0327917 - of record) in view of Jacker (US 2015/0028523 - of record) and Beery (US 2013/0161439 - of record) teaches a 3D printing device and 3D printer comprising a printing head unit, a feed device, a basic unit, a printing baseplate, an active cooling unit, a sensor unit, a surface heating unit, a local heating unit, a drying unit, a transport element, a cooling device, and a hot end, it does not teach or suggest that wherein the active cooling unit is configured for actively cooling the sensor unit disposed on the printing head nor wherein the drying unit is configured for drying the printing material before the printing material is fed to the printing head unit.
Claims 5, 8-12, and 15 are allowed because the claims are dependent upon allowable independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743